UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-53262 ATOMIC PAINTBALL, INC. (Exact name of registrant as specified in its charter) Texas 75-2942917 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 E. Southlake Boulevard, Suite 120-366, Southlake, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (817) -416-6846 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Act: Common Stock, no par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ¨Yes xNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.4.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes ¨ No The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant as of June 30, 2013 (the last business day of the Registrant’s most recently completed second fiscal quarter) was approximately $818,305. As of August 1, 2014, the Registrant has 4,418,549 shares of common stock outstanding. 2 TABLE OF CONTENTS Page No. Part I Item 1. Business. 4 Item 1A. Risk Factors. 7 Item 1B. Unresolved Staff Comments. 13 Item 2. Properties. 13 Item 3. Legal Proceedings. 13 Item 4. Mine Safety Disclosure. 13 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 13 Item 6. Selected Financial Data. 15 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 8. Financial Statements and Supplementary Data. F-1 - F-15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 18 Item 9A. Controls and Procedures. 18 Item 9B. Other Information. 21 Part III Item 10. Directors, Executive Officers and Corporate Governance. 21 Item 11. Executive Compensation. 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 30 Item 13. Certain Relationships and Related Transactions, and Director Independence. 33 Item 14. Principal Accounting Fees and Services. 34 Part IV Item 15. Exhibits, Financial Statement Schedules. 35 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements include, among others, the following: • our ability to raise sufficient working capital necessary to continue to implement our business plan and satisfy our obligations; • our ability to continue as a going concern; • our ability to develop revenue producing operations; • our ability to establish our brand and effectively compete in our target market; and • risks associated with the external factors that impact our operations, including economic and leisure trends. 3 Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently.The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management.These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors.Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control.In addition, management’s assumptions about future events may prove to be inaccurate.Management cautions all readers that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur.Actual results may differ materially from those anticipated or implied in the forward-looking statements.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.You should also consider carefully the statements under “Risk Factors” and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in "Item 1A. Risk Factors".Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. Unless specifically set forth to the contrary, when used in this Report the terms “Atomic PB,” "we"", "our", the "Company" and similar terms refer to Atomic Paintball, Inc., a Texas corporation.In addition, when used herein and unless specifically set forth to the contrary, “2012” refers to the year ended December 31, 2012, and “2013” refers to the year ended December 31, 2013. PART I ITEM 1.DESCRIPTION OF BUSINESS. Overview Followingthe year ended December 31, 2013, our Board of Directors approved the Company’s pursuing a change in the Company’s business.As of the date of this Report, Management is focusing on becoming a Digital Out Of Home (DOOH) media company; the Board is also considering changing the Company's name to one that better reflects its new business. During the fiscal year ended December 31, 2013, we were a development stage company attempting to own and operate paintball facilities and to provide services and products in connection with paintball sport activities. Notwithstanding their efforts, it became apparent to management that investors were not going to fund our initial paintball business plans to the extent required and without the necessary funding, the Company was unable to carry out its plans.Accordingly,earlier this year in2014, after realizing that the previous business model was not producing sufficient revenues to provide our shareholders with adequate return or capital to carry out our operations, we decided to change our operations to one that will hopefully provide more value to our shareholders than our prior business.Although management is working on several acquisitions to stake a place within the media industry, if we do not receive adequate funding and are unable to complete the anticipated acquisitions, management will pursue another industry as its main goal is to provide value to our shareholders.As of the date of this Report, we are in the very early stages of potential acquisition transactions; management is looking for potential acquisition targets, but has not entered into any formal agreements nor had any discussions with such targets.As of the date of this Report, we have not generated any revenue and do not conduct any business. 4 Subject to the availability of sufficient capital, in no particular order of priority, over the next 12 months we plan to: ● develop a comprehensive business plan for our new DOOH media business; ● identify a management team of experienced DOOH media executives committed to implementing our proposed business plan; ● seek to raise funding in an initial private placement; ● develop list of criteria and a formal assessment process for identifying, evaluating and prioritizing potential acquisition targets; ● enter into negotiations with the owners of potential acquisition targets; and ● sign purchase agreements, subject to funding, to acquire our acquisition targets. Consequently, it is our overall objective that at the end of the 12 month period following our receipt of sufficient capital, we will have developed a comprehensive business plan for a carefully selected acquisition, supported by a committed management team, as a basis to seek the funding necessary to complete proposed acquisitions within the media industry.Our ability, however, to accomplish these goals is dependent upon our ability to raise substantial capital.We do not have any commitments for capital and there are no assurances we will be able to raise the necessary capital, in which event we would be unable to continue to implement our business plan. Even if we are successful in raising this initial capital, we do not anticipate generating any revenue until we have completed our first acquisition. We have identified a few potential acquisition targets, but have not had any formal or informal discussions with the targets; after months of research and investigating, management has simply found a few companies that may be in a position to be acquired - but has not reached out to any such companies as of the date of this Report and therefore there can be no assurance that such companies are open to acquisition or if so, that we will be able to acquire them. In addition, there can be no assurances we will be able to successfully achieve any of these initial objectives during the next 12 months, or if we successfully achieve the initial objectives, that we will be able to raise the additional funding required. Prior to changing our business earlier this year, our goal was to provide the opportunity for our customers to play the most innovative gaming scenarios at the highest quality facilities, purchase all paintball equipment and supplies they need and have the opportunity to eat, rehydrate and relax at one convenient paintball park.However, even now we continue to employ many of the same strategies to implement our new business initiative, albeit in a new industry: 1) Identify a Management Team of Experienced Media Executives Committed to Implementing Our Proposed Business Plan; 2) Identify, Evaluate and Prioritize Potential Acquisition Targets; 3) Negotiate with the Owners of Potential Acquisition Targets; and 4) Sign Purchase Agreements to Acquire Our Acquisition Targets. Competition The DOOH media industry we are entering into is continually changing and very competitive, and we expect competition in this business to intensify in the future. If we fail to attract and retain a customer base we will not develop significant revenues or market share.We will compete with a variety of existing DOOH media companies. 5 Intellectual property We regard our trade secrets and similar intellectual property as valuable to our business, and we will rely on trade secret protection and confidentiality agreements we expect to enter into with our employees, partners and others to protect our proprietary rights. Employees As ofAugust 1, 2014, we had no full time employees.Our executive officers provide certain services dedicated to current corporate and business development activities on an as needed part-time basis. Our History We were formed as a Texas corporation in May 2001. On June 30, 2009, we filed a voluntary petition for relief in the United States Bankruptcy Court, Northern District of Texas, Dallas District under Chapter 7 of Title 7 of the U.S. Bankruptcy Code, case number 09-34008-7.On October 1, 2009, Mr. David Cutler, our then sole officer and director and a creditor in the proceeding, and the bankruptcy trustee filed a Motion for an Order Approving Bondholder Settlement.Such motion was objected to by a group of our shareholders consisting of J.H. Brech, LLC and Messrs. Harry McMillan, Charles Webb, Don Mark Dominey, Mark Armstrong, David Myers and John E. Bradley.On October 30, 2009, these objecting shareholders filed a Motion to Dismiss the Chapter 7 Case. On January 20, 2010, the Court dismissed the Chapter 7 proceedings as a result of the Settlement Agreement between our company, our then existing management and the objecting shareholders.Among other things, pursuant to the Settlement Agreement: • Mr. Stephen Weathers was appointed to our Board of Directors; • Mr. David Cutler resigned his positions upon execution of the Settlement Agreement; • Mr. Don Mark Dominey was appointed as our Chief Executive Officer and President, as well as to be appointed as a member of our Board of Directors; • Mr. David Cutler surrendered to the Company 3,530,235 shares of our common stock that he held, all of which were cancelled; and • We released and discharged Mr. David Cutler from all claims by us and we were released and discharged from all claims by Mr. Cutler. Until our Board of Directors approved the Company’s pursuing of a change in our business to a DOOH mediacompany earlier this fiscal year, we operated as a development company trying to establish operations as a paintball company. 6 FOR ADDITIONAL INFORMATION We are a reporting company and file annual, quarterly and current reports, proxy statements and other information with the SEC.For further information with respect to the Company, you may read and copy its reports, proxy statements and other information, at the SEC public reference rooms at 100 F.Street, N.E., Washington, D.C. 20549.You can request copies of these documents by writing to the SEC and paying a fee for the copying cost.Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference rooms.The Company’s SEC filings are also available at the SEC’s web site at http://www.sec.gov. ITEM 1A.RISK FACTORS. Although we are not required to provide this informationsince we are a smaller reporting company, we are voluntarily providing such information in light of the risks associated with our company and our lack of revenue. Before you invest in our securities, you should be aware that there are various risks. You should consider carefully these risk factors, together with all of the other information included in this annual report before you decide to purchase our securities. If any of the following risks and uncertainties develop into actual events, our business, financial condition or results of operations could be materially adversely affected. WE ARE DELINQUENT IN OUR REPORTING REQUIREMENTS UNDER SECTION 13(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (THE "EXCHANGE ACT") AND IF WE DO NOT FILE ALL OF THE DELINQUENT REPORTS AS SOON AS POSSIBLE, THE SECURITIES AND EXCHANGE COMMISSION (THE "SEC") MAY COMMENCE AN ADMINISTRATIVE PROCEEDING AGAINST US UNDER SECTION 12(J) AND/OR 12(K) OF THE EXCHANGE ACT. Due to capital constraints, we were not able to file the periodic reports required under Section 13(a) or 15(d) of the Exchange Act (the "Periodic Reports") since the Quarterly Report on form 10-Q for the quarter ended September 30, 2011.In February 2014, we received a notice from the SEC advising us that if we cannot file all of the delinquent reports by the proposed date of June 30, 2014, we may be subject to an administrative proceeding to revoke the registration of our common stock pursuant to Section 12(j) of the Exchange Act and to a trading suspension of our common stock pursuant to Section 12(k) of the Exchange Act.The SEC maintains the right however, to initiate such proceedings prior to the proposed deadline.If either or both of those proceedings are brought against us, our common stock will be deregistered pursuant to Section 12(j) and our trading symbol will be revoked and therefore, no trading will be permitted in our stock.We have been working diligently to resolve the deficiency and file all delinquent periodic reports as soon as possible. Although we have not filed all delinquent periodic reports by June 30, 2014, we have been making constant progress andfollowing the filing of this Report, all but the Quarterly Report on Form 10-Q for the quarter ending March 31, 2014 would have been filed. We have not received further notice from the SEC since June 30, 2014, but we cannot guarantee that the SEC will not initiate any related proceedings prior to the time when we are back to current with our filings. THERE IS SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our financial statements have been prepared assuming we will continue as a going concern. Since inception we have experienced recurring losses from operations, which losses have caused an accumulated deficit of $1,386,192 as of December 31, 2013. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty.We anticipate that we will continue to incur losses in future periods until we are successful in developing revenue generating operations.There are no assurances that we will be able to raise our revenues to a level which supports profitable operations and provides sufficient funds to pay our obligations.If we are unable to meet those obligations, we could be forced to cease operations in which event investors would lose their entire investment in our company. 7 WE WILL NEED ADDITIONAL FINANCING WHICH WE MAY NOT BE ABLE TO OBTAIN ON ACCEPTABLE TERMS IF AT ALL.BECAUSE OF THE SIZE OF OUR COMPANY AND THE LIMITED PUBLIC MARKET FOR OUR COMMON STOCK, IT IS LIKELY THAT THE TERMS OF ANY FINANCING WE MAY BE ABLE TO SECURE WILL BE DETRIMENTAL TO OUR CURRENT SHAREHOLDERS. Our current operations are not sufficient to fund our operating expenses.We will need to raise additional working capital to continue to implement our business model, satisfy our obligations as they become due, to provide funds for marketing to support our efforts to increase our revenues and for general overhead expenses, including those associated with our reporting obligations under federal securities laws.Generally, small development stage businesses such as ours for which there is only a limited public market for their securities face significant difficulties in their efforts to raise equity capital.While we have relied upon the relationships of our executive officers and shareholders in our capital raising efforts to date, there are no assurances that we will be successful utilizing these existing sources.In such an event, we could be required to engage a broker-dealer to assist us in our capital raising efforts.Even if we are successful in finding a broker-dealer willing to assist us in raising capital, there are no assurances that the terms of financings offered by a broker-dealer will be as favorable as those we have offered our inventors to date.While we do not have any commitments to provide additional capital, if we are able to raise capital the structure of that capital raise could impact our company and our shareholders in a variety of ways.If we raise additional capital through the issuance of debt, this will result in interest expense.If we raise additional funds through the issuance of equity or convertible debt securities, the percentage ownership of our company held by existing shareholders will be reduced and those shareholders may experience significant dilution.In addition, new securities may contain certain rights, preferences or privileges that are senior to those of our common stock.While we seek ways to continue to operate by securing additional financing resources or alliances or other partnership agreements, we do not at this time have any commitments or agreements that provide for additional capital resources. We cannot assure you that we will be able to raise the working capital as needed in the future on terms acceptable to us, if at all.If we do not raise funds as needed, we may not be able to continue to implement our business plan and it is likely that you would lose your entire investment in our company. WE HAVE NOT GENERATED ANY REVENUES AND OUR ABILITY TO PAY OUR OPERATING EXPENSES IS DEPENDENT UPON ADVANCES FROM RELATED PARTIES. For the fiscal year ended December 31, 2013, we reported a net loss of $40,109 as compared to a net loss of $63,526 for the fiscal year ended December 31, 2012.We had a working capital deficit of $286,096 at December 31, 2013.We have not yet begun generating revenue from our operations and are dependent upon advances from a related party to pay our operating expenses and the continued development of our business plan.There are no assurances this related party will continue to advance funds to us that will satisfy our working capital needs until such time as we are able to raise additional capital or generate sufficient revenues to fund our operating expenses. While we seek ways to continue to operate by securing additional financing resources or alliances or other partnership agreements, we do not at this time have any commitments or agreements that provide for additional capital resources. Our financial condition and the going concern emphasis paragraph may also make it more difficult for us to maintain existing customer relationships and to initiate and secure new customer relationships. 8 WE HAVE LIMITED HISTORY AND WE CANNOT ASSURE YOU THAT OUR BUSINESS MODEL WILL BE SUCCESSFUL IN THE FUTURE OR THAT OUR OPERATIONS WILL BE PROFITABLE. Our company was formed in 2001 and we have yet to commence any revenue producing operations.Accordingly, investors have no operating history upon which to evaluate our business model.There can be no assurances whatsoever that we will be able to successfully implement our business model, penetrate our target markets or attain a wide following for our services.We are subject to all the risks inherent in an early stage enterprise and our prospects must be considered in light of the numerous risks, expenses, delays, problems and difficulties frequently encountered in those businesses. WE RECENTLY CHANGED OUR BUSINESS AND WE CANNOT GUARANTEE THE NEW BUSINESS WILL BE SUCCESSFUL. In the first half of fiscal 2014, our Board of Directors approved the Company’s pursuing of a change in our business from a paintball business company to a DOOH mediacompany. We have limited experience in DOOH media and therefore cannot guarantee that our new business will be successful. Additionally, if we are unsuccessful in the DOOH media industry, we may pursue other plans that are not known to us at this time. OUR SOLE OFFICER DOES NOT ALLOCATE HIS FULL TIME TO OUR BUSINESS THEREBY RESULTING IN POTENTIAL CONFLICTS OF INTEREST IN HIS DETERMINATION AS TO HOW MUCH TIME TO DEVOTE TO OUR AFFAIRS, AND THIS CONFLICT OF INTEREST COULD HAVE A NEGATIVE IMPACT ON OUR ABILITY TO IMPLEMENT OUR BUSINESS PLAN. Our sole officer devotes only approximately 5% of his time and attention to our business and he is engaged in other business endeavors which are unrelated to our company.If his other business affairs require him to devote more substantial amounts of time to such affairs, it could limit his ability to devote time to our affairs and could have a negative impact on our ability to implement our business plan. We cannot assure you that these potential conflicts of interest will be resolved in our favor. PROVISIONS OF OUR ARTICLES OF INCORPORATION MAY DELAY OR PREVENT A TAKE-OVER WHICH MAY NOT BE IN THE BEST INTERESTS OF OUR STOCKHOLDERS. Our Articles of Incorporation authorize the issuance of up to 2,000,000 shares of preferred stock with such rights and preferences as maybe determined from time to time by our board of directors. Our board of directors may, without shareholder approval, issue additional classes of preferred stock with dividends, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of our common stock. WE ARE NOT CURRENT IN OUR SEC FILINGS AND THEREFORE NOT IN COMPLIANCE WITH FINRA RULE 6530; ACCORDINGLY, OUR SECURITIES WERE DELISTED FROM THE OTC BULLETIN BOARD. Companies trading on the OTC Bulletin Board generally must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board. More specifically, FINRA has enacted Rule 6530, which determines eligibility of issuers quoted on the OTC Bulletin Board by requiring an issuer to be current in its filings with the Securities and Exchange Commission, subject to a 30 day grace period. This Report was due on March 31, 2014 and all the periodic reports due from 2012 and prior to such time were filed late (collectively, the "Late Reports").As a result, we are non-compliant with FINRA Rule 6530 and our securities were removed from the OTC Bulletin Board. Until we are compliant with FINRA Rule 6530 and can successfully re-list our securities on the OTC Bulletin Board - of which there can be no guarantee, the market liquidity for our securities will be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. 9 WE ARE NOT CURRENT IN OUR SEC FILINGS AND THEREFORE NOT IN COMPLIANCE WITH OUR REPORTING OBLIGATIONS UNDER THE EXCHANGE ACT; ACCORDINGLY, OUR SECURITIES WERE REMOVED BY OTC MARKETS FROM THE TIER OF OCTQB AND ARE NOW LISTED ON THE TIER OF OTC PINK. Our securities were listed on the OTCQB under the symbol “ATOC” prior to 2012. Due to our incompliance with our reporting obligations under the Exchange Act, our securities no longer meet the standards of OTCQB since 2012 and are now listed on OTC Pink under the same symbol. WE HAVE A SIGNIFICANT AMOUNT OF DEBT WHICH COULD IMPACT OUR ABILITY TO CONTINUE TO IMPLEMENT OUR BUSINESS PLAN. We have incurred indebtedness totaling $552,384 as of December 31, 2013, which includes $163,003 in accounts payable and accrued liabilities, $52,198 in accrued payroll, accrued interest of $59,249 on our various debt obligations and accrued contingencies, $11,846 in notes payable which are past due, $143,733 in convertible notes payable to a related party which was due on March 29, 2012 and $122,355 on a line of credit to a related party.We do not have adequate funds to satisfy the outstanding obligations. The outstanding notes provide that as a result of a default - failure to pay when due, the note holders could declare the notes immediately due and payable.Unless we are able to restructure some or all of this debt, and raise sufficient capital to fund our continued development, our current operations do not generate sufficient cash to pay these obligations, when due. Accordingly, there can be no assurance that we will be able to pay these or other obligations which we may incur in the future and it is unlikely we will be able to continue as a going concern. IF THE MATERIAL WEAKNESSES OR OTHER DEFICIENCIES IN OUR INTERNAL ACCOUNTING PROCEDURES ARE NOT REMEDIATED, WE WILL NOT COMPLY WITH THE RULES UNDER THE SARBANES-OXLEY ACT RELATED TO ACCOUNTING CONTROLS AND PROCEDURES OR OUR STOCK PRICE COULD DECLINE SIGNIFICANTLY. Section 404 of the Sarbanes-Oxley Act required annual management assessments of the effectiveness of our internal controls over financial reporting commencing December 31, 2007. Our management concluded the financial statements included in this Report, fairly present in all material respects our financial condition, results of operations and cash flows in conformity with accounting principles generally accepted in the U.S. Our management evaluated the effectiveness of our internal control over financial reporting as of December 31, 2013 and 2012 based on the control criteria established in a report entitled Internal Control — Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, our management concluded our internal control over financial reporting was not effective as of December 31, 2013 and 2012. During its evaluation, as of December 31, 2013 our management identified material weaknesses in our internal control over financial reporting and other deficiencies as described in this annual report on Form 10-K. As a result, our investors could lose confidence in us, which could result in a decline in our stock price. 10 We are taking steps to remediate our material weaknesses. However, if we fail to achieve and maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude in the future that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to helping prevent financial fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could decline significantly. In addition, we cannot be certain that additional material weaknesses or other significant deficiencies in our internal controls will not be discovered in the future. IF A SUFFICIENT NUMBER OF CUSTOMERS DO NOT ACCEPT OUR PRODUCTS, OUR BUSINESS MAY NOT SUCCEED. We cannot predict how the DOOH media market for our business will develop.Our future revenue and revenue growth rates will depend in large part on our success in providing an information system, devices and mobile applications that are convenient, user friendly and cost effective.If we fail to do so, our products will not achieve widespread market acceptance, and we may not generate sufficient revenue to offset our costs, product development and selling and marketing costs, which will hurt our business. IF OUR MARKETING AND LEAD GENERATION EFFORTS ARE NOT SUCCESSFUL, OUR BUSINESS WILL BE HARMED. We believe that intense marketing efforts will be critical to achieve widespread knowledge and acceptance of our brand. Our marketing campaigns may not be successful given the expense required. If our marketing or lead-generation efforts are not successful, our business and operating results will be harmed. Risks Relating to Our Securities LACK OF LIQUIDITY There is currently only a limited public market for the Company’s Common Stock and there can be no assurance that a more robust trading market will develop further or be maintained in the future. OUR COMMON STOCK IS A “PENNY STOCK” AND MAY BE DIFFICULT TO SELL. The SEC has adopted regulations which generally define a “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is less than $5.00 per share and, therefore, it may be designated as a “penny stock” according to SEC rules. This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of investors to sell their shares. THE MARKET FOR PENNY STOCKS HAS EXPERIENCED NUMEROUS FRAUDS AND ABUSES WHICH COULD ADVERSELY IMPACT INVESTORS IN OUR STOCK. Penny stocks are frequent targets of fraud or market manipulation. Patterns of fraud and abuse include: 11 ● Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; ● Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; ● “Boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; ● Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and ● Wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. OUR STOCK PRICE IS VOLATILE, WHICH COULD ADVERSELY AFFECT YOUR INVESTMENT. Our stock price, like that of other business development companies, is highly volatile. Our stock price may be affected by such factors as: ● product development announcements by us or our competitors; ● regulatory matters; ● announcements in the software community; ● intellectual property and legal matters; and ● broader industry and market trends unrelated to our performance. In addition, if our revenues or operating results in any period fail to meet the investment community’s expectations, there could be an immediate adverse impact on our stock price. OUR PUBLICLY FILED REPORTS ARE SUBJECT TO REVIEW BY THE SEC, AND ANY SIGNIFICANT CHANGES OR AMENDMENTS REQUIRED AS A RESULT OF ANY SUCH REVIEW MAY RESULT IN MATERIAL LIABILITY TO US AND MAY HAVE A MATERIAL ADVERSE IMPACT ON THE TRADING PRICE OF THE COMPANY’S COMMON STOCK. The reports of publicly traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements, and the SEC is required to undertake a comprehensive review of a company’s reports at least once every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. We could be required to modify, amend or reformulate information contained in prior filings as a result of an SEC review. Any modification, amendment or reformulation of information contained in such reports could be significant and result in material liability to us and have a material adverse impact on the trading price of the Company’s common stock. STOCKHOLDER OWNERSHIP INTEREST IN OUR COMPANY MAY BE DILUTED AS A RESULT OF FUTURE FINANCINGS OR ADDITIONAL ACQUISITIONS. As previously stated, we need to raise additional capital to carry out our business plans.We may seek to raise these funds in public or private issuances of equity and such financings may take place in the near future or over the longer term. Sales of our securities offered through future equity offerings may result in substantial dilution to the interests of our current shareholders. The sale of a substantial number of securities to investors, or anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. In addition, we have issued shares of our common stock for various consulting services or license agreements in the past and may do so in the future, which may also result in substantial dilution to the interests of our current shareholders. 12 ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to a smaller reporting company. ITEM 2.DESCRIPTION OF PROPERTY. Our principal executive offices are located at the offices of J.H. Brech, LLC, a related party which provides consulting services to us.We do not currently pay monthly rent for the use of this office and the use of these facilities are included in our consulting arrangement with J.H. Brech, LLC.We expect to continue to use these facilities until such time as we begin generating revenues from our operations. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any pending or threatened litigation. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable to our operations. PART II ITEM 5. MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS. Market Price of and Dividends on Common Equity and Related Stockholder Matters Our common stock currently trades on the OTC Pink Market under the symbol “ATOC”.(See "Risk Factors"). The reported high and low last sale prices for the common stock are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. High Low First quarter ended March 31, 2012 Second quarter ended June 30, 2012 Third quarter ended September 30, 2012 Fourth quarter ended December 31, 2012 First quarter ended March 31, 2013 Second quarter ended June 30, 2013 Third quarter ended September 30, 2013 Fourth quarter ended December 31, 2013 13 The last sale price of our common stock as reported on the Pink Sheets was $0.22 on July30, 2014.As ofAugust 1, 2014 there were approximately 51 record owners of our common stock. Dividend Policy We have never paid cash dividends on our common stock. Under Texas law, we are prohibited from paying dividends on our common stock if (1) our surplus is less than the amount required by Section 21.313 of the Texas Business Organizations Code to be transferred to stated capital at the time the share dividend is made; or (2) the share dividend will be made to a holder of shares of any other class or series, unless (A) our Articles of Incorporation provide for the dividend; or (B) the share dividend is authorized by the holders of at least a majority of the outstanding shares of the class or series in which the share dividend is to be made. We have no present intention to declare or pay dividends on shares of our common stock. Recent Sales of Unregistered Securities We have not sold any securities during the period covered by this Report that were not registered under the Securities Act of 1933, as amended and that were not included in a previously filed Quarterly Report on Form 10-Q or in a Current Report on Form 8-K are set forth below. 14 ITEM 6. SELECTED FINANCIAL DATA. Not applicable to a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operation for 2013 and 2012 should be read in conjunction with the financial statements and the notes to those statements that are included elsewhere in this report. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Item 1A. Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this Form 10-K.We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. Overview We are a development stage company formed in 2001. Prior to January 1, 2014, our business model was to own and operate paintball facilities and to provide services and products in connection with paintball sport activities at our facilities and through a website. Our actions taken for the paintball business have consisted of organizing our company, designing our business plan, including interviews with industry participants, visits to paintball field and retail facilities, evaluating website development firms, architectural firms, trademark attorneys, and suppliers of paintball markers, paintballs, and equipment, as well as real estate brokers. However, we have not gained any traction on our efforts and in an effort to increase shareholder value the Board of Directors has been evaluating different business opportunities. The opportunity to bid on existing assets in the DOOH media space that would allow the company to ramp up quickly with an existing business is what attracted the Board of Directors to this business. After several months of due diligence evaluating the business opportunity, the market opportunity and the competitive landscape, the Board of Directors made the decision to pursue this opportunity andearlier this year, our Board of Directors approved the Company’s pursuing of a change in our business to a DOOH media company. As described later in this section, our ability to fully implement our business plan is dependent on raising sufficient capital to fund the further development of our company.Going forward, we expect that our efforts will be focused on achieving this goal.While we have raised funds in private offerings, there are no assurances, however, that we will be able to raise all of the necessary capital and without access to funding we will be unable to pursue other aspects of our business development and may have to cease operations completely. Going Concern We reported a net loss of $40,109 for 2013 and we have incurred accumulated losses of approximately $1.4 million since inception through December 31, 2013. The report of our independent registered public accounting firm on our financial statements for the year ended December 31, 2013 contains an explanatory paragraph regarding our ability to continue as a going concern based upon our operating losses and need to raise additional capital. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. There are no assurances we will be successful in our efforts to increase our revenues and report profitable operations or to continue as a going concern, in which event investors would lose their entire investment in our company. 15 Plan of Operations To date, we have funded our activities through debt as well as through working capital advances from a related party. In order to fully organize our company and implement the first phase of our business model, we will need to raise approximately $500,000. Given the development stage nature of our company and the current status of the capital markets, there are no assurances we will be able to raise the necessary capital. Even if we are ultimately able to raise the capital, there are no assurances that our business model will be successful or that we will ever develop any revenue generating operations. However, assuming we are able to raise the capital, we expect to begin the launch of phase one of operating plans within six to nine months of receiving the capital. We have limited operations and are actively seeking merger, reverse merger, acquisition or business combination opportunities with an operating business or other financial transaction opportunities in order to improve earnings and shareholder value. As of the day of this Report, we have no current arrangement, agreement or understanding with respect to engaging in a business combination with a specific entity, but we do hope to find one within the DOOH Media industry. There can be no assurance that we will be successful in identifying and evaluating suitable business opportunities or in concluding a business combination. There is no assurance that we will be able to negotiate a business combination on terms favorable to the Company, if at all. Results of Operations For the Year Ended December 31, 2013 Compared to the Year Ended December 31, 2012 During the years ended December 31, 2013 and 2012, we did not recognize any revenue from our operations.We do not expect to recognize revenues from our operations in 2014, as management is focused on raising sufficient capital to fund the further development of our company. During the year ended December 31, 2013, we recognized operational expenses of $23,007 compared to $46,396 during the year ended December 31, 2012.The decrease of $23,389 or 50% was the result of reduced professional fees. We expect that these expenses will increase during 2014 as we begin to further implement our business plan, although we are unable at this time to quantify the actual amount of this anticipated increase as it will be based upon our varying level of operations. Material Changes in Financial Condition From December 31, 2012 to December 31, 2013 cash and cash equivalents increased from $134 to $200.Total current liabilities increased from $272,131 to $286,296.The increase in total current liabilities of $14,165 was attributable to a decrease in accounts payable and accrued liabilities of $2,936 and an increase in accrued interest of $17,101. Liquidity and Capital Resources Liquidity is the ability of a company to generate sufficient cash to satisfy its needs for cash.At December 31, 2013, we had a working capital deficit of $286,096 as compared to a working capital deficit of $271,997 at December 31, 2012. Historically we have relied upon debt funding and advances and loans from related parties to fund our cash needs.Our current liabilities increased $14,165 at December 31, 2013 from December 31, 2012 primarily related to a decrease in accounts payable and accrued liabilities of $2,936 and an increase in accrued interest of $17,101. As of December 31, 2013 we have $277,934 principal amount and $59,249 of accrued interest due under the terms of various promissory notes.These notes, which are unsecured, are all in default and we do not have sufficient funds to repay these obligations.As a result of the default, the note holders could enforce their rights under these notes at any time. Net cash used in operating activities for the year ending December 31, 2013 was $25,944 as compared to net cash used in operating activities of $388 for the year ending December 31, 2012.During the year ending December 31, 2013, net cash used in operating activities included a decrease in accounts payable and accrued liabilities and an increase in accrued interest.We did not generate or use any cash from investing activities as of December 31, 2013 and December 31, 2012.Net cash provided by financing activities for the year ended December 31, 2013 was $26,010 from a related party line of credit.There was no cash provided by financing activities during the year ended December 31, 2012. 16 We have not generated any revenues and we are dependent upon advances from related parties to fund our ongoing general and administrative expenses and satisfy our obligations.We need to initially raise $500,000 to fund the initial launch of our business plan, in addition to funds necessary to satisfy our current obligations.We do not, however, have any agreements or understanding with any third party to provide this financing.Until we can raise the necessary funds, we will be unable to further implement our business plan.Given the development stage nature of our company and the thinly traded nature of the public market for our common stock, there are no assurances we will be able to raise the necessary capital.If we are unable to raise capital as necessary, our ability to continue as a going concern is in jeopardy and investors could lose their entire investment in our company. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with U.S. GAAP. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. A summary of significant accounting policies is included in Note 1 to the financial statements included in this Report.Management believes that the application of these policies on a consistent basis enables us to provide useful and reliable financial information about our operating results and financial condition. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable for a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 17 LBB & Associates Ltd., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 583-2263 Report of Independent Registered Public Accounting Firm To the Board of Directors of Atomic Paintball, Inc. (A Development Stage Company) Southlake, Texas We have audited the accompanying balance sheets of Atomic Paintball, Inc. (the “Company”) as of December 31, 2013 and 2012, and the related statements of operations, stockholders' deficit, and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Atomic Paintball, Inc. as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3 to the financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2014 raise substantial doubt about its ability to continue as a going concern. The 2013 financial statements do not include any adjustments that might result from the outcome of this uncertainty. LBB & Associates Ltd., LLP /s/ LBB & Associates Ltd., LLP Houston, Texas July 30, 2014 F - 1 ATOMIC PAINTBALL, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS DECEMBER 31, Current Assets Cash & cash equivalents $ $ TOTAL ASSETS $ $ Current Liabilities Accounts payable and accrued liabilities $ $ Accrued payroll Accrued interest Note payable - related party Total current liabilities Convertible note payable - related party Line on credit - related party Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred Stock, no par value: 2,000,000 shares authorized - - Series A Convertible Preferred Stock, no par value; 400,000 shares authorized no shares issued and outstanding at December 31, 2013 and 2012 - - Common Stock, no par value: 10,000,000 shares authorized, 4,418,549 shares issued and outstanding at December 31, 2013 and 2012 Additional paid in capital Deficit accumulated during the development stage. ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying Notes to Financial Statements. F - 2 ATOMIC PAINTBALL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS From Inception (May 8, 2001) For the Years Ended Through December 31, December 31, (Unaudited) OPERATING EXPENSES General and Administrative $ $ $ Depreciation and amortization - - Total Operating Expenses OPERATING LOSS ) ) ) OTHER INCOME (EXPENSE) Interest Expense ) ) ) Loss before Income Taxes ) ) ) Income tax expense - - - NET LOSS $ ) $ ) $ ) NET LOSS PER COMMON SHARE Basic & Diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic & Diluted See accompanying Notes to Financial Statements. F - 3 ATOMIC PAINTBALL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF STOCKHOLDERS' DEFICIT FROM INCEPTION (MAY 8, 2001) THROUGH DECEMBER 31, 2013 Accumulated deficit during Preferred Stock Paid in Common Stock Development Shares Amount Capital Shares Amount Stage Total # $ $ # $ $ $ Balance at May 8, 2001 (date of inception) - Issuance of common stock for cash on May 8, 2000 at $0.005 per share - Issuance of common stock for services on June 20, 2001 at $0.01 per share - Net loss for the period from inception (May 8, 2001) through December 31, 2001 - ) ) Balance at December 31, 2001 (Unaudited) - - - ) Net loss for the year ended December 31, 2002 - ) ) Balance at December 31, 2002 (Unaudited) - - - ) ) Issuance of Series A Convertible Preferred Stock for cash during October and November 2003 at $0.25 per share - Net loss for the year ended December 31, 2003 - ) ) Balance at December 31, 2003 (Unaudited) - ) ) Issuance of Series A Convertible Preferred Stock for cash during February 2004 at $0.25 per share - Net loss for the year ended December 31, 2004 - ) ) Balance at December 31, 2004 (Unaudited) - ) ) Net loss for the year ended December 31, 2005 - ) ) Balance at December 31, 2005 (Unaudited) - ) ) Issuance of common stock for services on August 31, 2006 at $0.042857 per share - Issuance of common stock in settlement of debt on September 8, 2006 at $0.042857 per share - Conversion of Series A Convertible Preferred Stock into Common Stock on a 1:2 basis during September 2006 ) ) - - - Issuance of common stock for services on December 1, 2006 at $0.042857 per share - Issuance of common stock for services on December 8, 2006 at $0.042857 per share - Issuance of common stock for services on December 18, 2006 at $0.042857 per share - Issuance of common stock in settlement of debt on September 8, 2006 at $0.042857 per share - Issuance of common stock for services on December 22, 2006 at $0.042857 per share - Net loss for the year ended December 31, 2006 - ) ) Balance at December 31, 2006 (Unaudited) - ) ) F - 4 Conversion of Series A Convertible Preferred Stock into Common Stock on a 1:2 basis during September 2006 ) ) - - - Conversion of Series A Convertible Preferred Stock into Common Stock on a 1:2 basis on February 5, 2007 ) ) - - - Issuance of common stock in settlement of debt on September 8, 2006 at $0.042857 per share - Issuance of common stock for cash in April 2007 at $0.125 per share - Issuance of common stock for cash on May 2007 at $0.125 per share - Issuance of common stock for cash in November 2007 at $0.125 per share - Issuance of common stock for services in November 2007 at $0.125 per share - Conversion of Series A Convertible Preferred Stock into Common Stock on a 1:2 basis on February 5, 2007 ) ) - - - Net loss for the year ended December 31, 2007 - ) ) Balance at December 31, 2007 (Unaudited) - - - ) ) Net loss for the year ended December 31, 2008 - ) ) Balance at December 31, 2008 (Unaudited) - - - ) ) Net loss for the year ended December 31, 2009 - ) ) Balance at December 31, 2009 - - - ) ) Cancellation on common stock - - - ) - - - Common stock issued for services at $.50 per share - Common stock issued to Directorsat $.40 per share - Common stock to be issued for Officers fees at $.40 per share - Capital contribution of services - Forgiveness of amounts owed to related party - Net loss for the year ended December 31, 2010 - ) ) Balance at December 31, 2010 - - ) ) Common stock issued for Officers fees at $.40 per share - - ) - Common stock issued for Officers fees at $.45 per share - Capital contribution of services - Net loss for the year ended December 31, 2011 - ) ) Balance at December 31, 2011 - - ) ) Common stock issued for Officers fees at $.45 per share - Net loss for the year ended December 31, 2012 - ) ) Balance at December 31, 2012 - - ) ) Net loss for the year ended December 31, 2013 - ) ) Balance at December 31, 2013 - - $ $ $ ) $ ) See accompanying Notes to Financial Statements. F - 5 ATOMIC PAINTBALL, INC. (A DEVELOPMEMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FROM INCEPTION (May 8, 2001) For the Years Ended THROUGH December 31, December 31, CASH FLOWFROM OPERATING ACTIVITIES (Unaudited) NET LOSS $ ) $ ) $ ) ADJUSTMENTS TO RECONCILE NET LOSS TO NET CASH USED IN OPERATING ACTIVITIES Depreciation - - Loss on Disposal of Fixed Assets - - Issuance of Common Stock For Services - Capital contribution of services - - Gain on Settlement of Liabilities - - ) CHANGES IN OPERATING ASSETS & LIABILITIES Increase (Decrease) in accounts payableand accrued liabilities ) Increase in accrued interest Total Cash Flow Used In Operating Activities ) ) ) CASH FLOW FROM INVESTING ACTIVITIES Purchase of Fixed Assets - - ) Total Cash Flow Used In Investing Activities - - ) CASH FLOW FROM FINANCING ACTIVITIES Advances Under Loans From Shareholders - - Advances Under Line of Credit - Related Party - Net Proceeds from Issuance of Common Stock - - Net Proceeds from Issuance of Preferred Stock - - Total Cash Flow Provided By Financing Activities - NET (DECREASE) INCREASE IN CASH & CASH EQUIVALENTS 66 ) Cash and Cash Equivalents at the beginning of the period - Cash and Cash Equivalents at the end of the period $ $ $ SUPPLEMENTAL SCHEDULE OF CASH FLOW INFORMATION Cash paid for interest $
